DETAILED ACTION
Response to Arguments
Applicant’s arguments and amendments, filed 10/02/2020, with respect to the specification objection and rejections under 35 U.S.C. 112(a) and (b) have been fully considered and are persuasive.  The previous specification objection and previous rejections under 35 U.S.C. 112(a) and (b) has been withdrawn. 

Applicant’s arguments filed 10/20/2020 regarding amended claim 1 is drawn to amended subject matter and are addressed in the claim rejection section below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent Application Publication 2016/0338444 A1 to Ochipa (hereinafter “Ochipa”). 
For claim 1, Ochipa discloses a ventilation sole for footwear, the sole comprising: 
a communicating vent-hole (drainage channel 3) through which the inside and outside of footwear communicate with each other to allow air to flow (drainage channel 3 to provide the open condition 4 or preclude passage through the drainage channel 3 to provide the closed condition 5, para 0017); and 
a valve selectively opening and closing the communicating vent-hole (closable drainage system 1), 
wherein the valve includes: 
a housing module (opposing drain upper face 11) inserted in the communicating vent-hole and configured to have opposite ends being open such that a channel (the channel is defined as the volume occupied within the drainage system 1) is provided therein to communicate with the communicating vent-hole (see “housing” in annotated fig. 6c below provided with drainage aperture element 13); 

    PNG
    media_image1.png
    660
    659
    media_image1.png
    Greyscale

an open-close module (opposing drain lower face 12) inserted in the housing module, configured with a first closing surface closing the channel, and with a first through-hole at the first closing surface to communicate with at least a part of the channel (See annotated fig. 6b below); and 

    PNG
    media_image2.png
    298
    529
    media_image2.png
    Greyscale

a rotation module (movable member 6) provided inside the housing module while coming into contact with the first closing surface of the open-close module (movable member 6 contacts upper surface of opposing drain lower face 12), configured with a second closing surface closing the channel (the surface of movable member 6 not including a portion of drainage channel 3), and with a second through-hole at the second closing surface (including a portion of drainage channel 3) to communicate with at least a part of the channel and to correspond to the first through-hole (see annotate fig. below and para 0022), 

    PNG
    media_image3.png
    480
    854
    media_image3.png
    Greyscale

the rotation module rotating to move a position of the second through-hole (the movable member 6 can be moved to provide the close condition 5 of the drainage channel to preclude ground material for example sand ,pebbles, dirt, or the like, from upwardly-directed passage into the shoe’s interior space, para 0018), 
wherein the rotation module is configured with a protruding portion (protrusion 21) protruding toward the first closing surface of the open-close module (movable member can be facilitated by an actuation element configured as a protrusion 21 outwardly extending from the movable member lower face 15 and through an elongate hole 22 disposed within the drain 8, para 0039), the open-close module is configured to be an elastic body (the closable drainage system 1 or elements of the closable drainage system can be made of material including plastic, plastic-like material, rubber, rubber-like material, or the like, or combinations thereof) and with a recessed portion (elongate hole 22 within drain 8 has walls that recess to form the hole) corresponding to the protruding portion of the rotation module (see fig. 7a), 
wherein when no external force for rotation is transmitted to the rotation module, the protruding portion and the recessed portion are coupled with each other, and when the external force is applied to rotate the rotation module, the protruding portion is detached from the recessed portion of the open-close module and the protruding portion is rotated toward the first through-hole such that the channel is closed (see paras 0038-0041; note the protrusion 21 is detached from one part of the elongate hole and is rotated toward the first through-hole, as shown in figs. 7a-8b).

    PNG
    media_image4.png
    756
    551
    media_image4.png
    Greyscale


For claim 2, Ochipa does disclose the sole of claim 1, wherein the open-close module is configured such that the first through-hole has an area smaller than a half of a cross-sectional area of the channel (it can be readily assessed that the labeled “through hole,” as shown in fig. 8b above, has an area smaller than half of the channel, where the channel is measured as the entire volume between the closable drainage system 1, as best see in fig. 6c below).

    PNG
    media_image5.png
    639
    596
    media_image5.png
    Greyscale


	For claim 5, Ochipa does disclose sole of claim 1, wherein the rotation module is configured with a grip recess in the second closing surface for manipulating rotation of the rotation module (as shown in fig. 8a, the protrusion member 21 comprise a cylindrical shape because it is circular and protrudes. Therefore, the side walls of this shape can function as a grip recess for facilitating movement of the movable member 6 over the drain upper face 11, para 0039).   
  
For claim 9, Ochipa does disclose the sole of claim 1, wherein the valve further includes an immobilizing module (pivot element 19), which is coupled with the housing module, prevents the open-close module from rotating with the rotation module, and immobilizes the open-close module (the movable member 6 and the drain 8 can be pivotally coupled, directly pivotally coupled, or pivotally connected by a pivot element 19, for example via a pin or a rivet, which defines the pivot axis 18 about which the movable member 6 can pivot, para 0038; therefore, the pivot allows the movable member 6 to rotate without rotating the “open-close module” from rotating). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732